JOURNAL ENTRY and OPINION.
{¶ 1} This is the third appeal involving defendant Steve Vlahopoulos and his sentences for three counts of rape which included what are known as "life tails" — indeterminate sentences with a maximum term of life in prison. In Vlahopoulos' last appeal, we found the court erroneously sentenced Vlahopoulos to three nine-year sentences, to be served consecutively. See State v. Vlahopoulos, Cuyahoga App. No. 80427, 2002-Ohio-3244. On remand, the court sentenced Vlahopoulos to nine years to life on the rape counts, with those counts to be served consecutively. Vlahopoulos argues that these terms amounted to a sentence of life without parole and otherwise violated the spirit and function of Ohio's criminal sentencing statutes. It should be noted that Vlahopoulos does not contest the procedural aspects of the court's decision to impose consecutive sentences.
 {¶ 2} Being forty-nine years old as of the time of this appeal, Vlahopoulos argues that the consecutive terms with a life tail amount to a sentence of life without the possibility of parole. He maintains that the Revised Code permits a court to sentence an offender to life in prison without the possibility of parole under only four circumstances, none of which apply to his offenses.
 {¶ 3} The flaw with Vlahopoulos' argument is that he neglects to consider that he was sentenced to an indefinite term of incarceration. While it may be that were he denied parole on any of the individual offenses it would amount to a life sentence, the fact remains that he is eligible for release on the nine-year minimum sentences. Since it is far from certain that he will remain in prison for *Page 452 
the rest of his natural days, we cannot say that the sentence amounted to a term of life without parole.
 {¶ 4} Vlahopoulos also argues that his sentences impose an unnecessary burden on the state's resources in violation of R.C.2929.13(A).
 {¶ 5} R.C. 2929.13(A) states that a sentence "shall not impose an unnecessary burden on state or local governmental resources." Just what constitutes a "burden" on state resources is undefined by the statute, but the plain language suggests that the costs, both economic and societal, should not outweigh the benefit the people of the state derive from an offender's incarceration. Some have argued that in cases where the multiple life tails might be involved, incarceration of aged offenders who require the kind of nursing care needed by elderly people might place a burden on the state's resources. Of course this is true, but it is only one type of cost associated with incarceration. The court must also consider the benefit to society in assuring that an offender will not be free to reoffend. Many people sleep better at night knowing that certain offenders are incarcerated. They would no doubt consider a lengthy incarceration worth the cost of housing those offenders.
 {¶ 6} The court noted that Vlahopoulos had previously sexually assaulted his own child. The offenses at issue here involved sexual assaults on Vlahopoulos' nieces. The court concluded that Vlahopoulos posed a severe risk of reoffending if not incarcerated for a lengthy period of time. His incarceration, even if for double terms of life in prison, does not constitute a burden to the state's resources given his demonstrated predilection to commit sexually-oriented offenses. In short, Vlahopoulos is the kind of offender the public wants locked away. The court did not err in its sentencing.
Judgment affirmed.
GALLAGHER, J., concurs separately.
TIMOTHY E. McMONAGLE, J., concurs in judgment only.